                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 COLUMBIA DIVISION

KAREN MCNEIL, et al.,                             )
                                                  )
     Plaintiffs,                                  )
                                                  )
v.                                                )          NO. 1:18-cv-00033
                                                  )
COMMUNITY PROBATION                               )          JUDGE CAMPBELL
SERVICES, LLC, et al.,                            )          MAGISTRATE JUDGE FRENSLEY
                                                  )
      Defendants.                                 )


                                MEMORANDUM AND ORDER

         Pending before the Court are PSI Defendants’ Motion for Severance or Separate Trials

 (Doc. No. 102), 1 and the Plaintiffs’ Response in Opposition (Doc. No. 141). Through the Motion,

 the PSI Defendants 2 seek to sever all claims against them from all claims against the other

 defendants. For the reasons set forth herein, the Motion is DENIED.

         Through the Amended Complaint (Doc. No. 41), five individual plaintiffs seek to represent

 a class of indigent misdemeanor probationers in challenging the operation of the misdemeanor

 probation system in Giles County, Tennessee (“the County”). The probation system is allegedly

 run by two for-profit companies – Community Probation Services, LLC (“CPS”) and PSI

 Probation, LLC (“PSI”) – through contracts with the County. Plaintiffs allege the goal of the

 system is to maximize profits for CPS and PSI through threats of arrest, physical confinement, and



 1
     The PSI Defendants are directed to Local Rule 7.03(a), which requires all filings to be in “at
 least 12-point font.”
 2
    The “PSI Defendants” are Progressive Sentencing, Inc., PSI-Probation II, LLC, PSI-Probation,
 L.L.C., Tennessee Correctional Services, LLC, Timothy Cook, Markeyta Bledsoe, and Harriet
 Thompson.



     Case 1:18-cv-00033 Document 235 Filed 03/11/19 Page 1 of 7 PageID #: 6749
extended periods of supervised probation due to nonpayment of debts owed to the court and to the

private companies. The Amended Complaint names as defendants Giles County, Sheriff Kyle

Helton, CPS, and PSI, along with certain individual employees of these companies. Plaintiffs assert

25 separate causes of action, including violations of their due process and equal protection rights,

violations of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962 (c) and

(d) (“RICO”), unjust enrichment, abuse of process, and civil conspiracy. Each of these claims has

been brought against each set of private defendants (along with the County, for most claims), but

the CPS Defendants and the PSI Defendants are not named in the same claim.

       The PSI Defendants initially argue they have been misjoined under Rule 20. Rule 20(a)(2)

provides that a plaintiff may join defendants in one action if: “(A) any right to relief is asserted

against them jointly, severally, or in the alternative with respect to or arising out of the same

transaction, occurrence, or series of transactions or occurrences; and (B) any question of law or

fact common to all defendants will arise in the action.” Subsection (a)(3) provides that “[n]either

a plaintiff nor a defendant need be interested in obtaining or defending against all the relief

demanded,” and that the court “may grant judgment . . . against one or more defendants according

to their liabilities.” Subsection (b) provides that the Court may issue orders, including an order for

separate trials, “to protect a party against embarrassment, delay, expense, or other prejudice that

arises from including a person against whom the party asserts no claim and who asserts no claim

against the party.”

       Joinder is generally favored under the Federal Rules. Scott v. Fairbanks Capital Corp., 284

F. Supp. 2d 880, 887 (S.D. Ohio 2003) (citing United Mine Workers v. Gibbs, 383 U.S. 715, 724,

86 S. Ct. 1130, 16 L.Ed.2d 218 (1966)). The purpose of permissive joinder under Rule 20(a) is to

promote judicial economy, trial convenience, and the expeditious resolution of disputes. Lee v.



                                                  2

   Case 1:18-cv-00033 Document 235 Filed 03/11/19 Page 2 of 7 PageID #: 6750
Dell Products. L.P., 2006 WL 2981301, at *7 (M.D. Tenn. Oct. 16, 2006); Scott, 284 F. Supp. 2d

at 887. The courts are to allow the “broadest possible scope of action” consistent with fairness to

the parties. Lee, 2006 WL 2981301, at *7 (citing Crutcher v. Commonwealth of Kentucky, 961

F.2d 1576 [Table], 1992 WL 98020, at *3 (6th Cir. May 11, 1992)).

       The first requirement for permissive joinder of defendants under Rule 20(a)(2) – that the

claims arise out of the same transaction or occurrence, or series of transactions or occurrences –

focuses on whether there is a “logical relationship” between the claims. Third Degree Films v.

John Does 1-36, 2012 WL 2522151, at *5 (E.D. Mich. May 29, 2012). The “logical relationship”

test considers whether there is substantial evidentiary overlap in the facts giving rise to the cause

of action against each defendant. Id.; Thompson v. Janssen Pharmaceuticals, Inc., 2015 WL

12844456, at *1 (W.D. Tenn. Dec. 21, 2015) (citing LASA Per L’Industria Del Marmo Societa

Per Azioni of Lasa, Italy v. Alexander, 414 F.2d 143, 147 (6th Cir. 1969)). “‘[A]ll “logically

related” events entitling a person to institute legal action against another are generally regarded as

comprising a transaction or occurrence.’” Thompson, 2015 WL 12844456, at * 1 (quoting Mosley

v. Gen. Motors Corp. 497 F.2d 1330, 1333 (8th Cir. 1974)). The terms “transaction” and

“occurrence” are to be construed broadly to avoid duplicative litigation. Id.

       The second requirement for permissive joinder of defendants focuses on whether a question

of law or fact common to the parties will arise in the action. The rule does not require that all such

questions be common. Lee, 2006 WL 2981301, at *10 (citing Mosley, 479 F.3d at 1334. The

“common question” requirement “does not require that common questions of law or fact

predominate, but instead that the claims involve the same or closely related factual and legal

issues.” Allstate Ins. Co. v. Electrolux Home Prod., Inc., 2016 WL 6995271, at *3 (N.D. Ohio




                                                  3

   Case 1:18-cv-00033 Document 235 Filed 03/11/19 Page 3 of 7 PageID #: 6751
Nov. 30, 2016); see also Mark Francis Macduff Spence, Sr. v. Dexcom, Inc., 2019 WL 302504, at

*7 (M.D. Tenn. Jan. 23, 2019).

       The PSI Defendants argue they have been misjoined because they are entirely separate

from the CPS Defendants and Plaintiffs have not alleged any concerted action among these

defendants. Plaintiffs argue, on the other hand, that the allegations in the Amended Complaint

describe virtually identical conspiracies by each set of private defendants with Defendant Giles

County, and that those conspiracies share a common purpose to maximize the collection of court

debts owed to the County and to maximize the profits of CPS and PSI.

       At this stage of the proceedings, before the completion of discovery, the Court must look

to the allegations of the Amended Complaint to evaluate the joinder issue. See, e.g., Lee, 2006 WL

2981301, at *6; Thompson, 2015 WL 12844456, at *2.               As for the first requirement, those

allegations describe illegal conduct on the part of each set of private defendants that is substantially

similar and, in large part, coordinated with the County as a common actor. Plaintiffs allege all

misdemeanor probationers in the County are assigned to one of the two private probation

companies, and that through agreement of all Defendants, assignments alternate between each

company to evenly distribute the number of probationers. (Doc. No. 41 ¶¶ 85, 86). Plaintiffs allege

these companies then apply similar policies and practices to the probationers:

          70. The companies operate in the same way in all material respects. The only
       apparent difference is that probationers with PSI make payments on their court debt
       directly to the court and pay only their probation fees to the company, while
       probationers with CPS typically pay their court debts to the company in addition to
       the probation fees. CPS then remits some portion of those payments to the court.

          71. In pursuit of generating revenue for themselves and the County, all of the
       Private Defendants decide how much money a probationer owes to them each week
       to avoid violating their probation and how frequently the probationer must report
       and make payments; both companies monitor probationers’ payments of court debts
       and probation fees, and both companies consider mere nonpayment of either court
       debts or probation fees to be a violation of probation that justifies revocation; both

                                                   4

   Case 1:18-cv-00033 Document 235 Filed 03/11/19 Page 4 of 7 PageID #: 6752
       companies engage in a pattern and practice of threatening indigent probationers
       with arrest, jailing, and extension of supervised probation if they do not pay
       probation fees or court debts, refuse to submit to costly and invasive drug tests at
       the discretion of the companies, or do not comply with any of the companies’ other
       vague and onerous conditions; and both companies file sworn affidavits with the
       court seeking warrants, informing the court that the person did not make payments
       as required, without first determining that the person willfully refused to pay, and
       even when they know the person did not pay only because she was too poor to pay.

(Doc. No. 41 ¶¶ 70-71). The Court is persuaded the claims against each set of private defendants

are logically related because there will be a substantial evidentiary overlap in the facts underlying

those claims.

       The second requirement – whether a question of law or fact common to the parties will

arise in the action – is easily satisfied here. The Amended Complaint raises numerous common

issues of law and fact, including: whether the County’s use of private probation companies to

perform probation functions violates due process (Id. ¶¶ 485-524); whether the County and the

private defendants violate equal protection by using collection methods private creditors would

not be allowed to use (Id. ¶¶ 525-548); whether placing and keeping individuals on supervised

probation solely for inability to pay violates due process and equal protection (Id. ¶¶ 549-558; 563-

567); and whether the conduct of the private defendants violates RICO (Id. ¶¶ 363-484).

       For these reasons, the Court concludes the allegations of the Amended Complaint satisfy

the requirements of Rule 20(a)(2), and the request to sever based on misjoinder is denied.

       The PSI Defendants alternatively argue that, even if joinder was proper under Rule 20(b),

severance of pretrial proceedings, as well as the trial, should be ordered under Rule 21. Rule 21

permits a court to “sever any claim against a party.” The courts have broad discretion under Rule

21 to determine whether to sever claims “when doing so advances the administration of justice.”

Productive MD, LLC v. Aetna Health, Inc., 969 F. Supp. 2d 901, 940 (M.D. Tenn. 2013). In

making that determination, “[c]ourts consider a number of factors. . . including: (1) whether the

                                                 5

   Case 1:18-cv-00033 Document 235 Filed 03/11/19 Page 5 of 7 PageID #: 6753
claims arise out of the same transaction or occurrence; (2) whether the claims present some

common questions of law or fact; (3) whether settlement of the claims or judicial economy would

be facilitated; (4) whether prejudice would be avoided if severance were granted; and (5) whether

different witnesses and documentary proof are required for separate claims.” Parchman v. SLM

Corp., 896 F.3d 728, 733 (6th Cir. 2018).

       For the reasons set forth above, the first two factors, which mirror those in Rule 20(a)(2),

weigh against severance. As for the remaining factors, the PSI Defendants argue it is costly and

time-consuming to engage in discovery with the CPS Defendants because certain information

involving claims against CPS will not be relevant to the PSI Defendants. Defendants do not,

however, provide any specific examples of discovery efforts they believe will be unnecessary and

burdensome to them. Nor have Defendants shown that judicial economy will be facilitated by

severing this case into parallel proceedings, each involving the common County Defendants, for

discovery and pretrial proceedings. Indeed, it is just as reasonable to assume that severance will

decrease the efficient management of the case. Under these circumstances, the Court is not

persuaded that severance for discovery and pretrial proceedings advances the administration of

justice, and therefore, Defendants’ request to do so is denied.

       With regard to Defendants’ request for separate trials under Rules 20(b), 21, and 42(b) 3,

the Court is unable to evaluate effectively the applicable factors at this stage of the litigation –

before the completion of discovery and resolution of Plaintiffs’ request for class certification.

Thus, the request for separate trials is denied, without prejudice to refiling at a later appropriate



3
    Rule 42(b) provides: “For convenience, to avoid prejudice, or to expedite and economize, the
court may order a separate trial of one or more separate issues, claims, crossclaims, counterclaims,
or third-party claims. When ordering a separate trial, the court must preserve any federal right to
a jury trial.”

                                                 6

    Case 1:18-cv-00033 Document 235 Filed 03/11/19 Page 6 of 7 PageID #: 6754
time. See, e.g., Lee, 2006 WL 2981301, at *11 (denying request for separate trials prior to

discovery as premature).

       It is so ORDERED.

                                                 ____________________________________
                                                 WILLIAM L. CAMPBELL, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                            7

  Case 1:18-cv-00033 Document 235 Filed 03/11/19 Page 7 of 7 PageID #: 6755
